Citation Nr: 0501101	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension.





ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel










INTRODUCTION

The appellant served with the Recognized Guerillas from 
October 1944 to April 1945, and with the Regular Philippine 
Army from April 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
eligibility for nonservice-connected disability pension.

A notice of disagreement was received in May 2003.  A 
statement of the case was issued in August 2003, and a timely 
appeal was received in October 2003.



FINDING OF FACT

The National Personnel Records Center has confirmed that the 
appellant served with the Recognized Guerrillas from October 
1944 to April 1945, and with the Regular Philippine Army from 
April 1945 to February 1946.



CONCLUSION OF LAW

The appellant does not have qualifying service that would 
render him eligible for receipt of VA nonservice-connected 
disability pension.  38 U.S.C.A. § 107(a), 5103A(2) (West 
2002); 38 C.F.R. §§ 3.203, 3.340, 3.341 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the RO did not 
apprise the veteran of the notice and assistance provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) prior to 
making its initial decision in September 2002.

The facts, however, are not in dispute. Further development 
of the case would not change the facts in this matter. It is 
not the factual evidence that is dispositive of this appeal, 
but rather the interpretation and application of the 
governing statutes.

The appeal is without legal merit and further development or 
analysis would not be productive. The Secretary is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2) (2002); See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

It is not prejudicial to the veteran for the Board to proceed 
to issue a decision at this time without remanding the case 
for compliance with the notice and assistance provisions of 
the VCAA.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149(2001).

Factual Background

The service department has certified that the appellant 
served with the Recognized Guerrillas from October 1944 to 
April 1945, and with the Regular Philippine Army from April 
1945 to February 1946.

Legal Criteria

To be eligible for nonservice-connected pension, a veteran 
must have served in the active military, naval or air service 
for a period of 90 days or more during a period war; or, 
during a period of war, to have been discharged or released 
from such service because of a service-connected disability; 
or, to have served for a period of 90 days or more and such 
period either began or ended during a period of war; or to 
have served for an aggregate of 90 days or more in two or 
more separate periods of service during the same or different 
war periods.  38 U.S.C.A. §§ 1501, 1521(j) (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.6 (2004).

For the purpose of determining entitlement to various 
categories of VA benefits, the term "service" is deemed to 
include a variety of Philippine military service.  Such 
service is deemed to be "active service" only when 
certified by a service department of the Armed Forces of the 
United States.  Service department findings are binding on 
the VA for the purpose of establishing service in the U.S. 
Armed Forces. 38 C.F.R. §§ 3.203, 3.40, 3.41 (2004); See Duro 
v. Derwinski, 2 Vet. App. 531, 532 (1992).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, is deemed to be 
qualifying active service for compensation benefits, but not 
for pension benefits. 38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2004).

Analysis

The appellant contends that he is eligible for nonservice-
connected disability pension by virtue of his service with 
the Philippine Army from September 1939 until January 1946.

The service department, however, has certified that the 
appellant served with the recognized guerrillas from October 
1944 to April 1945, and with the Regular Philippine Army from 
April 1945 to February 1946.

The Board is bound by the service department's finding that 
the veteran's service was with the Recognized Guerrillas and 
the Regular Philippine Army, and, as such, his entitlement to 
VA benefits is limited to those authorized by law under 38 
U.S.C.A. § 107.  Authorized benefits by virtue of such 
service do not include nonservice-connected disability 
pension benefits.  As the basic eligibility criteria have not 
been met, the claim for nonservice connected disability 
pension benefits must be denied as a matter of law.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


